Citation Nr: 1018246	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  08-13 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for folliculitis with 
prurigo, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel

INTRODUCTION

The appellant had active service from January 1972 to January 
1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In October 2009, the appellant had a video hearing in front 
of the undersigned Acting Veterans Law Judge.  A transcript 
of the hearing has been associated with the claim file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103(a), 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

The Board notes that VA outpatient treatment records of 
August 2008 note the appellant reported that he had been 
awarded disability benefits from the Social Security 
Administration (SSA).  However, the SSA records have not been 
associated with the claims file, and are possibly relevant to 
the Veteran's claim.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  
Accordingly, an attempt should be made to obtain such 
records.  38 C.F.R. § 3.159(c)(2) (2009).  

Moreover, at the hearing of October 2009, the appellant 
testified that he had last received treatment at the VA for 
his folliculitis two months ago.  A review of the file shows 
that the most recent VA treatment records associated with the 
claim file are from August 2008.  Therefore, the Board finds 
that there are outstanding records which must be obtained and 
associated with the claim file.

Finally, the Board notes that in a statement of April 2008, 
the appellant stated that his condition had worsened as he 
got older.  Moreover, at the hearing of October 2009, the 
appellant testified that he now had near continuous symptoms 
associated with his service connected disability with 
outbreaks every other month.  The most recent VA examination 
was in February 2008.  While the examination itself was 
relatively recent, the appellant, through his assertions, has 
alleged that his disability has worsened since his last VA 
examination.  Significantly, at the last VA examination of 
February 2008 the examiner found that the appellant's 
disability had resolved.  Considering the findings in the 
last examination and the appellant's current allegations, a 
new examination is necessary to properly assess the current 
level of severity of the appellant's service connected 
folliculitis with prurigo.  VAOPGCPREC 11-95 (April 7, 1995); 
see also Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request all 
pertinent documentation pertaining to 
any claim for disability benefits by 
the Veteran including any medical 
records that Social Security has 
regarding the Veteran.  These records 
should be associated with the claims 
file.  Any negative search must be 
documented in the claims folder. 

2.  The RO should obtain all VA 
outpatient treatment records not 
already of record for treatment of the 
appellant's folliculitis with prurigo 
from August 2008 to the present.

3.  After the above developments have 
been completed, the AOJ should schedule 
the appellant for a dermatology 
examination to determine the current 
level of severity of his service 
connected folliculitis with prurigo.  
All indicated tests and studies are to 
be performed.  If possible or 
indicated, color photographs should be 
obtained of any affected areas.  The 
dermatologist is specifically requested 
to provide an opinion regarding 1) the 
percentage of the entire body that is 
affected by the Veteran's service-
connected folliculitis with prurigo, 2) 
the percent of exposed areas affected, 
and 3) the period of time (if any) in 
which the Veteran has had systemic 
therapy such as corticosteroids or 
other immunosuppressive drugs during 
the previous 12 months.  If any scars 
are noted, the examiner should provide 
an opinion regarding the size and 
location, and whether they are painful.  
The examiner is requested to 
differentiate between any 
manifestations of the service connected 
folliculitis prurigo and any other 
unrelated skin disability the appellant 
may currently have.  A rationale for 
any opinion(s) rendered must be 
provided.

4.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
the determination is less than fully 
favorable, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


